Citation Nr: 1716644	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling, prior to October 10, 2016, and 
50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.  His service included a tour in the Republic of Vietnam and his awards and decorations include the Purple Heart Medal and the Armed Forces Expeditionary Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision (with notification on April 1, 2009) by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued the 30 percent disability rating.  The Veteran submitted a timely notice of disagreement in April 2009 and the RO issued a statement of the case in April 2010, which continued the 30 percent evaluation.  The Veteran perfected his appeal in May 2010 when VA received his substantive appeal.  Thereafter, the RO issued a November 2016 rating decision, which granted an increased evaluation to 
50 percent, effective October 10, 2016; a November 2016 supplement statement of the case denied a rating in excess of 50 percent.  

The Veteran testified before the undersigned at a Board hearing in March 2017.  A transcript of this hearing has been associated with the claims file.  


The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

A review of the claims file demonstrates that Social Security Administration (SSA) records have not been associated with the file.  The Veteran testified during his March 2017 Board hearing that he was receiving social security benefits, likely to include for his PTSD.  See Hearing Transcript, p.18, received 03/08/2017.  An August 2012 letter from SSA states that the Veteran was found disabled in April 2000 and received disability benefits until he was converted to retirement benefits upon reaching his full retirement age of 66.  However, there are no records from SSA in the claims file.  See SSA/SSI Letter, p.1, received 08/03/2012.  Therefore, as it is likely the Veteran received SSA benefits, in part from his PTSD, and because SSA assess a person occupational capabilities consistent with the general rating formula for mental disorders, the Board finds that a remand is necessary to obtain any outstanding SSA records.   

In March 2017, the Veteran testified about suicidal ideations stating that with his anger, he can hurt somebody.  See BVA Transcript, p 22, received 03/08/2017.  The Veteran also mentioned that as a result of waking up from nightmares, 3 or 4 times a week, his wife fears to sleep in the same room.  Id. at 4, 5.  The Veteran also stated that he locks himself in his room as he does not trust anyone.  Id. at 5.  

At the VA examination in October 2016, the examiner checked off a box indicating that the Veteran has suicidal ideations as a symptom of PTSD.  See C&P Exam, p.7, received 10/12/2016.  However, in a narrative part of the examination report (below the check boxes), the examiner stated that the Veteran denied suicidal ideation and did not have any suicide attempts, ultimately concluding that the Veteran does not appear to pose any threat of danger or injury to himself or others.  Id. at 8-9.  In light of these opposing points, the Board finds the 2016 VA examination report is internally inconsistent.  In light of this, the Board finds a remand for clarification is necessary.  See Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435, 2017 WL 1131190, at *6 (Vet. App. Mar. 27, 2017) (making clear that the "suicidal ideation" criterion under § 4.130 for a 70 percent rating does not require suicidal intent, a plan, or preparatory behavior and that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may be part of symptomatology sufficient to cause occupational and social impairment with deficiencies in most areas).

Additionally on remand, any outstanding VA treatment records should be associated with the claims file.  


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file, a complete copy of all documents and/or evidentiary material pertaining to the Veteran's SSA disability or retirement benefits.  Any negative response(s) should be documented and associated with the Veteran's claim file.  

2. Associate with the claims file any outstanding VA treatment records related to the Veteran's PTSD from November 2016 to the present.

3 After the #1 and #2 are completed, request the same VA examiner who performed the October 2016 examination to review the file, including the prior VA examinations.  
A comprehensive rationale/explanation is to be provided in addressing the following.

a. After reviewing the claims file, the examiner is requested to clarify the Veteran's symptoms to include whether he had suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

b. Review the Veteran's statements and the 2016 VA examination reports statements that there was no evidence of bizarre behavior (See, e.g., 2017 hearing transcript at 5 (noting that he locks himself in his room) or suicidal plan.  Provide a professional assessment whether the Veteran has suicidal ideations or other deficiencies in areas such as judgment, thinking, and/or mood.  

c. Assess the Veteran's level of occupational and social impairment, especially in light of the March 2017 Board hearing testimony.

d. If the 2016 VA examiner is unavailable, then request another VA examiner who is either a psychologist or psychiatrist to provide an opinion after reviewing the claims file on whether the Veteran has suicidal ideations related to his PTSD.  

4. If the benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  


